DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 03/22/2021.

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 1-2, 5-9, 11-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1-2,5-8,11-18,20-21 and 23 are pending.
Claims 1-2, 11-18, 20-21, and 23 are rejected.
Claim 1 is amended.

Claim Objections
Claim 1 is objected to for the following reasons:
The amended portions of claim 1 (see last three paragraphs of claim) recite “the spout pouch.” However, it appears that the language should instead recite, “the spouted pouch.”
Appropriate action is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 2006/0231519 A1) in view of Murray (US 2012/0317936 A1), hereinafter referred to as Murray ‘936, and in further view of Murray (US 2010/0170591 A1), hereinafter referred to as Murray ‘591.

Regarding claim 1, Py teaches a method of manufacturing a spouted pouch aseptically filled with contents (See at least Figs 2 and 3A), the method comprising:
a supplying process of at least supplying a part of a spout (Fig 1, #56 illustrates an upper portion of the pouch. #16 illustrates an opening of the pouch) and a stopper of the spouted pouch (See Fig 2, #18 for the stopper. See further Fig 3A, #96 that illustrates a holding mechanism and #60 illustrates an endless conveyor. See at least ¶ [0049] that describes that these mechanism supply a part of a spouted pouch to the apparatus), to which the spout tightly stopped by the stopper is attached (Fig 2, #18 illustrates the stopper is attached to the spouted pouch), into an aseptic chamber (Fig 3A, #62 illustrates a housing, and #64 illustrates a sterile zone), an interior of the spouted pouch having been sterilized in a sealed state (See at least ¶ [0049] describes that the interior {#14} of each supplied container {#10} sealed with a stopper {#18} is sterile), and the spouted pouch being configured to be mounted with a cap having a tamperproof function such that the cap covers the spout and the stopper stopping an opening of the spout (See at least Fig. 2, #48 and ¶ [0046] that states, “As can be seen, the securing member or cap 20 includes a frangible portion 48 that is snap-fit and thereby interlocked with a peripheral flange 50 formed on the body 12, and that frangibly connects the cap to the body to thereby provide a tamper-evident or tamper-proof closure.” See further);
a sterilizing process of at least sterilizing a surface of the part of the spout and a surface of the stopper after the supplying process (See at least ¶ [0050] describes that the apparatus has a sterilizing station {Fig 3A, #68} to sterilize the outside of the pouch/stopper immediately after the pouch is supplied);
a filling process (See Fig 3A, #78 for filling assembly) of filling the spouted pouch (Fig 1, #10) with the contents (See at least ¶ [0050] and [0055]),
a capping process of mounting the cap on the spout to cover the stopper (See at least ¶ [0050] that state, "After exiting the sterile zone 64, the containers 10 are capped with the caps or securing members 20 and ready for shipment." See at least Fig 1C that illustrates that the cap is located on the spout to cover the stopper. See further at least Fig 2 that also illustrates this), and
wherein the stopper (Fig 2, #18 illustrates the stopper) is fitted into an interior of the cap (Fig 2 illustrates that the stopper {#18} is fitted within the interior of the cap {#20}) and is integrated with the cap in the capping process such that the stopper can be removed in a state in which the stopper is fitted into the interior of the cap without remaining in the spout (Fig 2 illustrates that the cap {#20} has a ledge which contacts a surface of the stopper {#36} such that when the cap is removed from the container {#10}, the stopper is also removed and is engaged within the cap),
wherein the sterilizing process (See at least ¶ [0050] describes that the apparatus has a sterilizing station {Fig 3A, #68} to sterilize the outside of the pouch/stopper immediately after the pouch is supplied) and the filling process (See Fig 3A, #78 for filling assembly. See further at least ¶ [0050] and [0055]) are performed in the aseptic chamber (Fig 3A, #62 illustrates a housing, and #64 illustrates a sterile zone),
(See at least the last sentence of ¶ [0050] that states, "After exiting the sterile zone 64, the containers 10 are capped with the caps or securing members 20 and ready for shipment.").
However, Py does not specifically teach a stopper opening process of removing the stopper in an opening direction of the opening of the spout without rotating the stopper around a center of the opening from the spout after the sterilizing process;
a filling process of filling the spouted pouch with the contents through the spout after the stopper opening process (emphasis added for distinction);
a tightly re-stopping process of attaching any stopper removed in the stopper opening process to the spout in the opening direction without rotating the stopper around the center of the opening after the filling process;
a capping process after the tightly re-stopping process (emphasis added for distinction),
a stopper-carrying process of carrying, in the aseptic chamber, the stopper removed in the stopper opening process to the spouted pouch filled with the contents in the filling process,
wherein the stopper opening process, and the tightly re-stopping process are performed in the aseptic chamber,
wherein a plurality of spouted pouches are held together by a holder and are in a suspended state, and 
wherein the plurality of spouted pouches are continuously suspended on a conveyance plate from the holder in the supply process and are supplied into the aseptic chamber,
wherein a first position at which the spout pouch is disposed during the stopper opening process is upstream, in a conveyance line for the spouted pouch, of a second position at which the spout pouch is disposed during the filling process, wherein the second position is upstream, 
Murray ‘936 teaches a stopper opening process of removing the stopper (See at least Figs 6 and 7, #16) in an opening direction of the opening of the spout without rotating the stopper around an center of the opening from the spout after the sterilizing process (See Figs 6 and 7, illustrating the lateral movement of the identified stopper {#16} from a closed position {Fig 6} to an open position {Fig 7}. See further ¶ [0058] and [0060]);
a filling process (See Fig 8) of filling the spouted pouch with the contents through the spout after the stopper opening process (See Fig 8 illustrating a filling process of filling the spouted pouch through the spout opening. See further at least ¶ [0053]);
a tightly re-stopping process (See Fig 9) of attaching any stopper removed in the stopper opening process to the spout in the opening direction without rotating the stopper around the center of the opening after the filling process (See Fig 9 illustrating the re-stopping process occurring after the filling process. See further at least ¶ [0061] and [0066]); and
a capping process after the tightly re-stopping process (Py as modified by Murray '936 teaches the use of a stopper opening process, filling process, and tightly re-stopping process in substitution of a filling process utilizing a needle. Therefore, the capping process as taught by Py identified above would take place after the re-stopping process as taught by Murray '936);
a stopper-carrying process (See Figs 10A-10F) of carrying, in the aseptic chamber, the stopper removed in the stopper opening process to the spouted pouch filled with the contents in the filling process (See at least Figs 10A-10F illustrating a stopper carrying process for carrying the stopper removed in the stopper opening process {Figs 6/7/10A/10B} to the spouted pouch filled with the contents {Figs 9/10F}),
wherein the stopper opening process, the filling process, and the tightly re-stopping process are performed in the aseptic chamber (Py as modified by Murray '936 teaches the use of a stopper opening process, filling process, and tightly re-stopping process in substitution of a filling process utilizing a needle. Therefore, the stopper opening process, filling process, and tightly re-stopping process would be performed in the aseptic chamber as taught by Py above {Fig 3A, #62 illustrates a housing, and #64 illustrates a sterile zone}),
wherein a first position at which the spout pouch is disposed during the stopper opening process is upstream (See Figs 10A and 10B for the stopper opening process), in a conveyance line for the spouted pouch, of a second position at which the spout pouch is disposed during the filling process (See Fig 10E for the filling process. The identified figures illustrate that the stopper opening process occurs at a position located upstream of the filling process), wherein the second position (Fig 10E) is upstream, in the conveyance line, of a third position at which the spout pouch is disposed during the tightly re-stopping process (See Fig 10F illustrating for the tightly re-stopping process. See further the movement of the filling and stopping heads between the filling and re-stopping processes. Thus, the filling process {second position} occurs upstream of the tightly re-stopping process (third position}), and wherein in the stopper-carrying process, the stopper is carried from the spout pouch at the first position to the spout pouch at the third position (See Figs 10A-10F illustrating that the stopper is carried from the first to the third position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to 
However, neither Py or Murray ‘936 teaches wherein the plurality of spouted pouches are held together by a holder and are in a suspended state, and
wherein the plurality of spouted pouches are continuously suspended on a conveyance plate from the holder in the supply process and are supplied into the aseptic chamber
Murray ‘591 teaches wherein the plurality of spouted pouches are held together by a holder (Figs 3 and 4, #18 illustrates a holder to hold a plurality of pouches {plurality of pouches illustrated in Figs 2 & 3}) and are in a suspended state (Figs 3 and 4 illustrates that the pouches are in a suspended state), and
wherein the plurality of spouted pouches are continuously suspended on a conveyance plate from the holder in the supply process and are supplied into the aseptic chamber (Fig 2, #18 illustrates that the pouches are continuously suspended and are supplied into the aseptic chamber).


Regarding claim 2, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. Py further teaches the method according to claim 1, wherein a central portion of the stopper (Fig 2, #18) includes a protrusion formed in an outward direction (Fig 2, #26) in a state in which the spout (Fig 1, #56 and #16) is tightly stopped by the stopper at the supplying process (Fig 2 illustrates that the stopper is tightly contained on the spout).

Regarding claim 15, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. Py further teaches the method according to claim 1, wherein the cap (Fig 2, #20) is fitted around the spout in a screw type (Fig 2 illustrates that the threads of the cap {#46} engages with the threads of the spout {#44} in a screw-type manner).

Regarding claim 16, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. Py further teaches the method according to claim 1, wherein the stopper (Fig 2, #18) is integrated with the cap (Fig 2, #20) by an undercut (Fig 2, #26 illustrates a raised portion in which the stopper is integrated with the cap. See also Fig 2, #36 that illustrates another mechanism to integrate the cap with the stopper).

Regarding claim 17, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. Py further teaches the method according to claim 16, wherein the undercut (Fig 2, #26 illustrates a "raised portion") is provided on an inner surface of the cap (Fig 1C, #20 illustrates a cap. Fig 2 illustrates that the "raised portion" {#26} corresponding to the undercut is provided on the inner surface of the cap).

Regarding claim 18, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. Py further teaches the method according to claim 17, wherein the undercut (Fig 2, #26 illustrates a "raised portion") is provided on a protrusion of the inner surface of the cap (Fig 1C, #20 illustrates the cap. Fig 2 illustrates that the "raised portion" {#26} is a protrusion).

Regarding claim 20, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. Py further teaches the method according to claim 1, wherein an edge (Fig 2, #27 illustrates an annular groove formed in a peripheral flange portion {see paragraph [0039]}) of the stopper (Fig 2, #18) extends outward, and a lower surface of a portion of the edge of the stopper is in close contact with a mouth of the spout (Fig 2 illustrates that a lower surface of the edge of the stopper is in close contact with a mouth of the spout {see #27}), and
an outer surface of the stopper (Fig 2, #18) is in close contact with an upper portion of an inner wall of the spout (Fig 2 illustrates that the outer surface {#22, first material portion 22} of the stopper {#18} is pressing against the container {#12} opening {#16}).

Regarding claim 21, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. However, Py does not specifically teach the method according to claim 1, wherein in the stopper opening process, the stopper is removed from the spout in the opening direction without being rotated around the center of the opening of the spout by using a protrusion provided on an upper surface of the stopper being picked up.
Murray ‘936 teaches the method according to claim 1, wherein in the stopper opening process, the stopper is removed from the spout in the opening direction without being rotated around the center of the opening of the spout by using a protrusion provided on an upper surface of the stopper being picked up (See Figs 6 and 7, illustrating the lateral movement of the identified stopper {#16} from a closed position {Fig 6} to an open position {Fig 7} without rotating the stopper around the center of the spout. See further ¶ [0058] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to include a stopper opening process, filling process, and re-stopping process with the motivation of providing a method to open a stopper on a container, fill a container, and re-stop the container in an aseptic environment as described by Murray ‘936 in ¶ [0002]. Further, one of ordinary skill in the art would recognize that replacing the filling system of Py (consisting of the needle filling station {Fig 3, #78} and the laser resealing station {Fig 3, #82/84}) with the filling system of Murray ‘936 (see elements identified above), as it would require only routine skill in the art to have substituted one known element for another, and the results of the substitution would have been predictable. Specifically, the resulting device would be a machine with an interior aseptic 

Regarding claim 23, Py, Murray ‘936, and Murray ‘591 teach all of the elements above. However, Py does not specifically teach the method according to claim 1, wherein in the tightly re-stopping process, any stopper removed in the stopper opening process is compressed and fitted into the spout.
Murray ‘936 teaches the method according to claim 1, wherein in the tightly re-stopping process, any stopper removed in the stopper opening process is compressed and fitted into the spout (See Fig 9 illustrating the re-stopping process occurring after the filling process. See further at least ¶ [0061] and [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to include a stopper opening process, filling process, and re-stopping process with the motivation of providing a method to open a stopper on a container, fill a container, and re-stop the container in an aseptic environment as described by Murray ‘936 in ¶ [0002]. Further, one of ordinary skill in the art would recognize that replacing the filling system of Py (consisting of the needle filling station {Fig 3, #78} and the laser resealing station {Fig 3, #82/84}) with the filling system of Murray ‘936 (see elements identified above), as it would require only routine skill in the art to have substituted one known element for another, and the results of the substitution would have been predictable. Specifically, the resulting device would be a machine with an interior aseptic environment for sterilizing spouted pouches, removing the spout from the pouch, filling the pouch, and re-stopping the spout before ejecting the spout from the aseptic environment.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Murray ‘936, in further view of Murray ‘591, and in further view of Kubo (JPH 01182225 A).

Regarding claim 11, Py, Murray ‘936, and Murray ‘591 teach all of the elements described above. However, none of these references specifically teaches the method according to claim 1, wherein the aseptic chamber is constituted of two chambers: a sterilizing chamber and a filling chamber.
	Kubo teaches the method according to claim 1, wherein the aseptic chamber (See at least Fig 1, #1 illustrating an aseptic chamber case, and Fig 1 illustrating an aseptic filling apparatus) is constituted of two chambers: a sterilizing chamber (See at least Fig 2, #2 illustrating a sterilizing cavity) and a filling chamber (See at least Fig 2, #11 illustrating a filling chamber).
Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the sterilization chamber and the filling chamber separated by a partition, as taught by Kubo. Kubo teaches that sterilization within a chamber closed by a partition is beneficial because the sterilization space is smaller and therefore sterilizing can occur with less sterilization fluid (top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Regarding claim 12, Py, Murray ‘936, Murray ‘591, and Kubo teach all of the elements described above. However, Py does specifically teach the method according to claim 11, wherein the sterilizing process is performed in the sterilizing chamber; and
the stopper opening process, the filling process, and the tightly re-stopping process are performed in the filling chamber.
Murray ‘936 teaches the method according to claim 11, wherein the stopper opening process, the filling process, and the tightly re-stopping process are performed in the filling chamber (See at least Figs 10A-10F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to include a stopper opening process, filling process, and re-stopping process with the motivation of providing a method to open a stopper on a container, fill a container, and re-stop the container in an aseptic environment as described by Murray ‘936 in ¶ [0002]. Further, one of ordinary skill in the art would recognize that replacing the filling system of Py (consisting of the needle filling station {Fig 3, #78} and the laser resealing station {Fig 3, #82/84}) with the filling system of Murray ‘936 (see elements identified above), as it would require only routine skill in the art to have substituted one known element for another, and the results of the substitution would have been predictable. Specifically, the resulting device would be a machine with an interior aseptic environment for sterilizing spouted pouches, removing the spout from the pouch, filling the pouch, and re-stopping the spout before ejecting the spout from the aseptic environment.
However, none of these references specifically teaches wherein the sterilizing process is performed in the sterilizing chamber.
(See at least Pg. 7, lines 7-19 describing the sterilization of the container in the sterilization chamber).
Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the sterilization chamber and the filling chamber separated by a partition, as taught by Kubo. Kubo teaches that sterilization within a chamber closed by a partition is beneficial because the sterilization space is smaller and therefore sterilizing can occur with less sterilization fluid (top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Regarding claim 13, Py, Murray ‘936, Murray ‘591, and Kubo teach all of the elements described above. However, none of these references specifically teaches the method according to claim 11, wherein a fixed partition is installed between the sterilizing chamber and the filling chamber.
	Kubo teaches the method according to claim 11, wherein a fixed partition (Fig 2, #3 illustrates a "shutter" as a partition) is installed between the sterilizing chamber (See at least Fig 2, #2 illustrating a "sterilizing cavity") and the filling chamber (See at least Fig 2, #11 illustrating a "filling chamber").
	Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Regarding claim 14, Py, Murray ‘936, Murray ‘591, and Kubo teach all of the elements described above. However, none of these references specifically teaches the method according to claim 13, wherein the fixed partition is a shutter capable of being opened and closed.
	Kubo teaches the method according to claim 13, wherein the fixed partition is a shutter (Fig 2, #3 illustrates a shutter) capable of being opened and closed (Pg. 2, beginning of second paragraph describes "a shutter which is disposed at the passage opening of the sterilizing gap so as to close it and which opens and closes the passage opening").
	Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the sterilization chamber and the filling chamber separated by a partition, as taught by Kubo. Kubo teaches that sterilization within a chamber closed by a partition is beneficial because the sterilization space is smaller and therefore sterilizing can occur with less sterilization fluid (top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731